DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
	The arguments, related to the amended parts of claim 1, are addressed in the rejection below. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 4, 6-12 and 16-23 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chao et al. (US 2020/0021852) hereinafter “Chao” in view of Bross et al. (“Versatile Video Coding (Draft 2)”) cited in IDS, hereinafter “Bross”.
As per claim 1, Chao discloses an image decoding method performed by a decoding apparatus (fig. 7), comprising: 
obtaining residual information (para. 0157, After inverse quantization unit 306 forms the transform coefficient block, inverse transform processing unit 308 may apply one or more inverse transforms to the transform coefficient block to generate a residual block associated with the current block) and information for multiple transform selection (MTS) from a bitstream (para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding; para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS)); 

deriving transform coefficients by performing a dequantization based on the quantized transform coefficients (para. 0156, Inverse quantization unit 306 may, for example, perform a bitwise left-shift operation to inverse quantize the quantized transform coefficients. Inverse quantization unit 306 may thereby form a transform coefficient block including transform coefficients); 
deriving residual samples for the current block by performing an inverse transform on the transform coefficients (para. 0157, After inverse quantization unit 306 forms the transform coefficient block, inverse transform processing unit 308 may apply one or more inverse transforms to the transform coefficient block to generate a residual block associated with the current block) based on MTS index for indicating a transform kernel set including a vertical transform and a horizontal transform kernel applied to the current block (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS); para. 0103-0104, A separable transform can be obtained by selecting a pair of 1-D transforms (kernels) from the set S=[DCT-2, DST-7, DST-8, DCT-3, DST-2, DST-3, DCT-4, DST-4, DST-5, DST-6, 
generating a reconstructed picture based on the residual samples (para. 0161), 
However, Chao does not explicitly disclose wherein the information for the MTS includes MTS intra availability flag information for indicating whether MTS based inverse transform is available for an intra coding block and MTS inter availability flag information for indicating whether MTS based inverse transform is available for an inter coding block, 
wherein the MTS index is derived based on the MTS intra availability flag information, the MTS inter availability flag information, and a prediction mode of the current block.
In the same field of endeavor, Bross discloses wherein the information for the MTS includes MTS intra availability flag information for indicating whether MTS based inverse transform is available for an intra coding block and MTS inter availability flag information for indicating whether MTS based inverse transform is available for an inter coding block (sps_mts_intra_enabled_flag and sps_mts_inter_enabled_flag disclosed in section 7.3.4.7 the transform unit syntax on pages 28-29; see also page 35 lines 11-16),
wherein the MTS index is derived based on the MTS intra availability flag information, the MTS inter availability flag information, and a prediction mode of the 
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.
As per claim 2, Chao discloses wherein the MTS index is index information for indicating an MTS candidate applied to the current block among a plurality of MTS candidates, wherein the plurality of MTS candidates are composed of a plurality of transform kernel sets, wherein each of the plurality of transform kernel sets includes a vertical transform kernel and a horizontal transform kernel corresponding to a predetermined transform kernel type (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction. The method described in the design of VVC is called Multiple Separable Transform Selection (MSTS); para. 0103-0104, A separable transform can be obtained by selecting a pair of 1-D transforms (kernels) from the set S=[DCT-2, DST-7, DST-8, DCT-3, DST-2, DST-3, DCT-4, DST-4, DST-5, DST-6, IDT], and multiple transform candidates can be generated by such multiple pairs…A transform pair can be chosen 
As per claim 4, Chao discloses wherein the predetermined transform kernel type includes a first transform kernel type and a second transform kernel type, and wherein the MTS index information is defined as an index value indicating one of: an MTS candidate including a vertical transform kernel and a horizontal transform kernel corresponding to the first transform kernel type, an MTS candidate including a vertical transform kernel corresponding to the first transform kernel type and a horizontal transform kernel corresponding to the second transform kernel type, an MTS candidate including a vertical transform kernel corresponding to the second transform kernel type and a horizontal transform kernel corresponding to the first transform kernel type, and an MTS candidate including a vertical transform kernel and a horizontal transform kernel corresponding to the second transform kernel type (one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction; para. 0103-0104, A separable transform can be obtained by selecting a pair of 1-D transforms (kernels) from the set S=[DCT-2, DST-7, DST-8, DCT-3, DST-2, DST-3, DCT-4, DST-4, DST-5, DST-6, IDT], and multiple transform candidates can be generated by such 
As per claim 6, Chao discloses wherein the first transform kernel type is discrete100124818\V-1 USActive\116131743\V-1Application No.: 17/188,791Docket No.: 008736.02378.US00sine transform (DST) type 7, and wherein the second transform kernel type is discrete cosine transform (DCT) type 8 (one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction).  
As per claim 7, Bross discloses wherein based on a value of the MTS intra availability flag information being equal to 1 (page 35 lines 11-13) and the prediction mode of the current block being an intra prediction mode (table 8-6 on page 63), the MTS index is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63), or wherein based on a value of the MTS inter availability flag information being equal to 1 and the prediction mode of the current block being an inter prediction mode (table 8-6 on page 63), the MTS index is obtained from the bitstream (mts_idx is not inferred as shown in table 8-6 on page 63). 
As per claim 8, Chao discloses the method of claim 1, wherein the information for the MTS includes MTS flag information for indicating whether MTS based inverse transform is performed for the current block (para. 0089, the choice of transform is encoded as side information for signaling; para. 0093, For signaling, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled as well as transform information; para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding).
However, Chao does not explicitly disclose that the MTS flag information being equal to 1.  
In the same field of endeavor, Bross discloses that the MTS flag information being equal to 1 (page 35 lines 11-16).
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.
As per claim 9, Bross discloses wherein the MTS intra availability flag information and the MTS inter availability flag information are signaled in a sequence parameter set (SPS) level (section 7.3.2.1 on page 23).  
claim 10, Chao discloses the method of claim 1, wherein based on a value of the MTS intra availability flag information being equal to 0 and the prediction mode of the current block being an intra prediction mode (paragraph 0104, A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as intra-prediction mode), both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived as DCT type 2 (paragraph 0093, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in vertical direction), and 
wherein, based on a value of the MTS inter availability flag information being equal to 0 and the prediction mode of the current block being an inter prediction mode (paragraph 0104, A transform pair can be chosen from S for horizontal and vertical separately. Pre-selection of the transform kernels can be done based on information such as…inter-prediction mode), both of a transform kernel type for the horizontal transform kernel of the current block and a transform kernel type for the vertical transform kernel of the current block are derived DCT type 2 (paragraph 0093, one flag is signaled indicating whether DCT-2 is employed for both horizontal and vertical directions. If DCT-2 is not applied in both directions, one flag is signaled indicating which transform out of DST-7 and DCT-8 is chosen to be applied in horizontal direction and one flag is signaled 
However, Chao does not explicitly disclose that the flag information being equal to 0.  
In the same field of endeavor, Bross discloses that the flag information being equal to 0 (page 35 lines 11-16).
Chao and Bross are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.
As per claims 11-12, 16-17, the claims are directed to an encoding method that is opposite to the decoding method of claims 1-2, 4 and 6; therefore, arguments analogous to those applied for claims 1-2, 4 and 6 are applicable for claims 11-12 and 16-17 since Chao discloses an encoding method opposite to the decoding method (para. 0061, this disclosure may refer to term transform. When the term transform is used, the term is referring to video encoding. Video decoding is the inverse of the video encoding, and therefore, applies inverse transforms. Accordingly, in this disclosure, when the application of transforms is described, the inverse of the application of the transforms is performed as part of video decoding).
claims 18-19, the claims are directed to an encoding method that is opposite to the decoding method of claims 7-8; therefore, arguments analogous to those applied for claims 7-8 are applicable for claims 18-19.
As per claim 20, arguments analogous to those applied for claim 1 are applicable for claim 20; in addition, Chao discloses a computer-readable storage medium storing encoded information causing a decoding apparatus to perform an image decoding method (para. 0009) and Bross discloses wherein the image information further including MTS index (mts_idx disclosed on page 42) based on whether the MTS index is generated or not (page 42 lines 42-45). 
As per claims 21-23, arguments analogous to those applied for claim 10 are applicable for claims 21-23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482